DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-4, 13, 16-18, 20-21, 24-25, 29, 34, 36, and 39, drawn to an abrasive article.
Group II, claim(s) 48, drawn to a nonwoven abrasive pad.
Group III, claim(s) s 49-51, drawn to a method of making an abrasive article.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because even though the inventions of these groups require the technical feature of an abrasive article comprising a backing, a binder resin comprising a polymeric material comprising an aqueous PUR dispersion which is an aqueous polyurethane dispersion wherein the binder adhesive comprises an anionic water-solublizing material such as dimethylolpropionic acid wherein the binder is applied onto at least a portion of the backing, and abrasive particles adhered to the backing, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of CN 103602296A to Wang, provided in the IDS filed .  Wang, drawn to an environmentally friendly adhesive for coating abrasive products, disclose a coated abrasive comprising a backing, an adhesive which is an aqueous PUR dispersion, i.e. aqueous polyurethane dispersion, which includes dimethylolpropionic acid, wherein the adhesive is applied onto the backing and abrasive particles are provided onto, at least, a portion of the backing as well (pages 2-5). It is noted that the disclosure on filler particles in Wang is taken to render the claimed “abrasive particles” obvious especially in light of the fact that any particle or material has some level of abrading capability, especially due to the fact that silica fume and diatomaceous earth are disclosed as some of the examples for the disclosed filler. Wang reference was submitted in the IDS filed on 05/25/2021 (see the attached translated document for page reference).
During a telephone conversation with attorney Katherine Scholz on 03/09/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-4, 13, 16-18, 20-21, 24-25, 29, 34, and 36-39.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 48-51 are withdrawn from 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-21 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to claim 20, said claim recites that “polyurethane” further comprises “at least one of a homopolymer or a copolymer”; however, no polymer can be both homopolymer and copolymer. In addition, polyurethane is not considered to be a homopolymer. Thus, the language of claim 20 is indefinite. 

With respect to claim 21, first, polyurethane is not known as a homopolymer as noted above; second, it does not comprise units such as acrylate or polyvinyl chloride. 
Even if polyurethane could potentially be a homopolymer, it cannot comprise “at least one” of acrylate and polyvinyl chloride because homopolymers because, homopolymers by nature, comprise one type of monomers not more than one. The specification of the present Application under examination provides literal support for the claimed language which is held indefinite; thus, the examiner is unable to present a different interpretation for the claimed language.

With respect to claim 24, while polyurethane comprises of cyanate and polyol, it is not a copolymer of monomer units such as styrene-butadiene or ethylene-vinyl acetate. The specification of the present Application under examination provides literal support for the claimed language which is held indefinite; thus, the examiner is unable to present a different interpretation for the claimed language. 

Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The definition for Standard Test Methods such as ASTM 4366 can change over time; thus, the presence of such standard test renders the claim indefinite. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 16-18, 20, 25, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 103602296 A to Wang Rongsheng (hereinafter Wang) submitted in the IDS filed on 05/25/2021.
For references made to page numbers in Wang, please see the attached translation of CN 103602296 A.

	With respect to claim 1, Wang teaches an environmentally friendly adhesive for coated abrasive products wherein the adhesive comprises aqueous PUR dispersion, i.e. aqueous polyurethane dispersion, which includes dimethylolpropionic acid (i.e. claimed anionic water solubilizing material), wherein the adhesive is applied onto a backing, and wherein filler particles are also present (Wang, pages 2-5). It is noted that dimethylolpropionic acid has been disclosed in the original disclosure of the present Application under examination as an anionic water solubilizing material (specification, page 4, lines 1-5). Furthermore, any type of particle or material has some abrading capability, and therefore, the disclosed filler particles/materials are taken to render the claimed abrasive particles obvious. 

	With respect to claim 2, as noted above, Wang discloses the presence of dimethylolpropionic acid or DMPA in the aqueous PUR adhesive dispersion (Wang, page 2-5). 

	With respect to claim 16, Wang discloses an adhesive which comprises an aqueous PUR dispersion (Wang, pages 2-5) which is an aqueous polyurethane dispersion which would read on the claimed polymeric material. 

	With respect to claim 17, Wang discloses an adhesive which comprises an aqueous PUR dispersion which is aqueous polyurethane dispersion (Wang, pages 2-5).

	With respect to claim 18, Wang discloses that the aqueous PUR dispersion or aqueous polyurethane dispersion is produced using monomers such as toluene diisocyanate (Wang, page 2, last two paragraphs) which is an aromatic component; thus, claim 18 is rendered obvious. 

	With respect to claim 20, Wang discloses that the aqueous PUR dispersion is produced as a result of reaction between toluene diisocyanate and polyether polyol (Wang, page 2); this disclosure is taken to render the polyurethane comprising a copolymer obvious.    

	With respect to claim 25, Wang discloses the use of aqueous PUR dispersion in the adhesive binder, as detailed out above.

	With respect to claim 29, considering the fact that according to claim 29, the claimed property is drawn from the binder that is formed using an aqueous polyurethane dispersion, i.e. language of claim 25, and the fact that Wang renders said limitation obvious, it is expected of the aqueous PUR dispersion of Wang to result in the claimed film hardness property as claimed in claim 29 absent evidence proving the contrary. 
Furthermore, the claim recites that “wherein the aqueous PUD forms a film having a Koening hardness of at least about 30 and no greater than about 200 seconds when measured according to ASTM 4366”; thus, this is a conditional characteristic which means that claim 29 only further limits claim 25 when the claimed film Koenig thickness, which is measured to be between about 30-200 seconds, is measured using ASTM 4366. Therefore, the claimed characteristic is not required. 

Claims 3-4, 13, 34 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 1 above, and further in view of U.S. Patent No. 5,928,070 to Lux.

With respect to claims 3 and 4, Wang discloses a coated abrasive articles obvious wherein an adhesive binder comprising dimthylolpropionic acid and aqueous polyurethane dispersion are used on a backing and wherein filler particles, which 
Lux, drawn to abrasive articles on open porous lofty nonwoven web discloses that such a web comprises multiple rows of continuous filament (Lux, abstract, Figure 2; col. 2, lines 43-48; col. 3, line 65 to col. 4, line 3). Lux discloses that coated abrasive articles are one type of abrasive articles the reference is drawn to (Lux, col. 1, lines 10-21). Lux also discloses the use of a binder adhesive of materials such as polyurethane, water based emulsions, etc. (Lux, col. 7, lines 18-27), and wherein abrasive particles are adhered to the web using the binder (Lux, col. 2, line 62 to col. 3, line 9; col. 7, lines 33-37).
Therefore, it would have been obvious to a person having ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified Wang in order to use an open porous lofty nonwoven web as the backing as that taught by Lux motivated by the fact that abrasive articles such as coated abrasive articles of such backing has been known in the art, as that shown and demonstrated by Lux, and further motivated by the fact that the teaching of Lux is able to present an abrasive article which has a high cut rate on substrates, yet retains the properties of a nonwoven abrasive such as the reduced tendency to generate heat on the surface of a workpiece (Lux, col. 2, lines 26-41). Although Lux discloses a workpiece of carbon steel, it is presented as only one example of a workpiece; additionally, it is important to note that Figure 2 clearly resemble the general configuration of a coated abrasive structure. 

	With respect to claim 13, Wang discloses the use of filler particles of materials such as diatomaceous earth and silica fume as well as few others, which are taken to render the claimed abrasive particles obvious considering the fact that any and all particles including said disclosed filler particles have some level of abrading/polishing capability. Furthermore, Wang does not disclose using filler in only a portion of their article; thus, it is taken that said filler particles are present throughout the binder adhesive which applied onto the backing. There is no disclosure that the binder adhesive is applied only on a portion of the backing; thus, the reference Wang is taken to render having abrasive particles throughout the backing obvious.
 
With respect to claim 34, Wang discloses a coated abrasive articles obvious wherein an adhesive binder comprising dimthylolpropionic acid and aqueous polyurethane dispersion are used on a backing and wherein filler particles, which renders the claimed abrasive particles obvious, are used in said coated abrasive article. However, Wang does not expressly and/or literally disclose that the binder adhesive comprises not only aqueous polyurethane but also a crosslinker. 
Lux, drawn to abrasive articles on open porous lofty nonwoven web discloses that such a web comprises multiple rows of continuous filament (Lux, abstract, Figure 2; col. 2, lines 43-48; col. 3, line 65 to col. 4, line 3). Lux discloses that coated abrasive articles are one type of abrasive articles the reference is drawn to (Lux, col. 1, lines 10-
Therefore, it would have been obvious to a person having ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified Wang with the teachings of Lux on having not only an aqueous polyurethane dispersion as that taught Wang but also a crosslinker such as urea-formaldehyde motivated by the fact that Lux discloses that the binder adhesive comprises of materials such as polyurethane, water based emulsions, urea-formaldehyde, and more for the purpose producing a low density article which has a high cut rate and a reduction in heat generation during abrading (Lux, col. 2, lines 26-41; col. 7, lines 18-27). The disclosure of Lux on using any of the disclosed binders is taken to render it obvious to use a combination of them such as a combination of polyurethane or water-based emulsion with urea-formaldehyde based on the fact that according to MPEP 2144.06 states “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).


With respect to claim 39, Wang discloses a coated abrasive articles obvious wherein an adhesive binder comprising dimthylolpropionic acid and aqueous polyurethane dispersion are used on a backing and wherein filler particles, which renders the claimed abrasive particles obvious, are used in said coated abrasive article. However, Wang does not expressly and/or literally disclose the presence or use of a second binder.
Lux, drawn to abrasive articles on open porous lofty nonwoven web discloses that such a web comprises multiple rows of continuous filament (Lux, abstract, Figure 2; col. 2, lines 43-48; col. 3, line 65 to col. 4, line 3). Lux discloses that coated abrasive articles are one type of abrasive articles the reference is drawn to (Lux, col. 1, lines 10-21). Lux also discloses the use of a binder adhesive of materials such as polyurethane, water based emulsions, etc. (Lux, col. 7, lines 18-27), and wherein abrasive particles are adhered to the web using the binder (Lux, col. 2, line 62 to col. 3, line 9; col. 7, lines 33-37). Moreover, Lux discloses that there is two coatings of a binder, one being make coat and the other being size coat (Lux, col. 4, lines 37-54).
Therefore, it would have been obvious to a person having ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified Wang with the teachings of Lux on having a second binder used/applied in the abrasive article In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000).

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 1 above, and further in view of U.S. Patent Application No. 2007/0066186 to Annen et al. (hereinafter Annen).
Wang discloses a coated abrasive articles obvious wherein an adhesive binder comprising dimthylolpropionic acid and aqueous polyurethane dispersion are used on a backing and wherein filler particles, which renders the claimed abrasive particles obvious, are used in said coated abrasive article. However, Wang does not expressly and/or literally disclose the use and/or addition of a water-based latex to the aqueous polyurethane dispersion.
Annen, drawn to abrasive articles comprising abrasive particles on a backing of porous lofty nonwoven web, disclose the use of a binder precursor such as 
Thus, it would have been obvious to a person having ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified Wang with the teachings of Annen in order to not only use an aqueous polyurethane dispersion on the backing, but also to have a water-based latex with the aim of improving the adhesion of particles onto the backing as that taught by Annen. It is to be noted that the combination of the aqueous polyurethane dispersion and water-based latex is taken to render the claimed binder obvious; also, it is noted that Annen is drawn to applying a polyurethane film covered by a tie layer of water-based latex. Thus, Annen also recognizes the use of polyurethane although it may not literally disclose the use of aqueous polyurethane dispersion, and aqueous polyurethane dispersion is taught by Wang. In short, the combination of references renders it obvious that it has been known to use water-based latex as a tie layer, which is an adhesive layer attached to the polyurethane layer, for the benefits it imparts. Thus, it would be well within the scope of a skilled artisan to have a binder/adhesive of not only polyurethane material but also water based latex.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PEGAH PARVINI/Primary Examiner, Art Unit 1731